Citation Nr: 0900441	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO. 94-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee, for the period from August 
24, 1992 through January 6, 1997.

2. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee, for the period from March 1, 
1997 through November 16, 2002.

3. Entitlement to an initial rating in excess of 20 percent 
for arthritis of the left knee, effective April 1, 2003.

4. Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1976. He had service in the Republic of Vietnam from May to 
November 1972, where his awards and decorations included the 
Combat Action Ribbon.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2002. The Board increased the 
veteran's rating for left knee disability, characterized as 
arthritis of the left knee, from noncompensable to 10 percent 
for the period from August 24, 1992 through February 6, 1996. 
However, the Board confirmed the veteran's 10 percent rating 
for that disorder, effective February 7, 1996. The Board also 
confirmed and continued the veteran's 10 percent rating for 
hypertension, effective August 24, 1992. The veteran 
disagreed with those ratings and filed a timely appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).

In March 2003, pursuant to a joint motion by the veteran and 
VA, the Court vacated that portion of the Board's August 2002 
decision which denied the veteran's claim of entitlement to a 
rating in excess of 10 percent for left knee arthritis, 
effective August 24, 1992 and for a rating in excess of 10 
percent for hypertension. The Court remanded those matters to 
the Board for compliance with the instructions in the joint 
motion.

By a rating action in September 2003, the RO granted the 
veteran a temporary total rating for a period of 
convalescence following arthroscopic surgery on his left 
knee. That rating was effective January 7, 1997 through 
February 28, 1997. Effective November 17, 2002, through March 
31, 2003, the RO granted the veteran another temporary total 
rating for a period of convalescence following arthroscopic 
surgery on his left knee. In so doing, the AMC effectively 
confirmed and continued the 10 percent rating for the 
veteran's arthritis of the left knee, effective August 24, 
1992 through January 6, 1997 and effective March 1, 1997 
through November 16, 2002. However, effective April 1, 2003, 
the RO assigned a 20 percent schedular rating for the 
veteran's service-connected left knee arthritis.

In October 2003 and June 2006, the Board remanded the case 
for further development. 

In February 2008, following the requested development, the 
Appeals Management Center (AMC) in Washington, D.C. 
effectively confirmed and continued the 10 percent rating for 
the veteran's arthritis of the left knee, effective August 
24, 1992 through January 6, 1997 and effective March 1, 1997 
through November 16, 2002, as well as the 20 percent rating 
effective April 1, 2003. Thereafter, the case was returned to 
the Board for further appellate consideration.

In its February 2008 rating action, the AMC granted the 
veteran a separate 30 percent rating for left knee 
disability, characterized as severe recurrent subluxation of 
the left knee, effective March 3, 2004. VAOPGCPREC 23-97, 9-
98. The AMC also assigned a separate 10 percent rating for a 
painful and tender surgical scar on the veteran's left knee, 
effective August 31, 2007. Esteban v. Brown, 6 Vet. App. 259, 
262 (1994). The veteran was notified of those decisions, as 
well as his appellate rights. However, to date, the veteran 
has not filed a notice of disagreement with respect to either 
of those decisions. Therefore, the Board has no jurisdiction 
over either of those issues and neither will be considered 
below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 
38 C.F.R. § 20.101 (2008). 

At the outset of this appeal, the veteran sought entitlement 
to service connection for low back disability. In its 
February 2008 rating action, the RO granted entitlement to 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 40 percent evaluation, effective 
April 29, 1998. As to the claim of service connection, that 
decision represented a full grant of benefits and is no 
longer on appeal. The veteran was notified of that decision, 
as well as his appellate rights; however, he has not 
submitted a notice of disagreement with respect to any 
ancillary issues such as the assigned disability rating or 
the effective date of the rating. 

In November 2008, the veteran's representative submitted a 
waiver of RO review of evidence submitted by the veteran 
since the supplemental statement of the case that was issued 
in April 2008.


FINDINGS OF FACT

1. For the period from August 24, 1992 through January 6, 
1997, the veteran had left knee range of motion from 0 to at 
least 120 degrees.

2. For the period from March 1, 1997 through November 16, 
2002, the veteran had left knee flexion to 90 degrees and 
left knee extension to 10 degrees less than 0.

3. Since March 31, 2003, the veteran has had left knee range 
of motion from zero to at least 30 degrees.

4. Since service connection became effective August 24, 1992, 
the veteran's hypertension has been controlled by medication 
and has been manifested primarily by Diastolic Readings of 90 
or below and systolic readings below 160.


CONCLUSIONS OF LAW

1. For the period from August 24, 1992 through January 6, 
1997, the criteria for an initial rating in excess of 10 
percent for left knee arthritis, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003, 5260, 5261 (2008).

2. For the period from March 1, 1997 through November 16, 
2002, the criteria for an initial rating in excess of 10 
percent for left knee arthritis, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003, 5260, 5261 (2008).

3. For the period since March 31, 2003, the criteria for an 
initial rating in excess of 20 percent for left knee 
arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260, 
5261 (2008).

4. The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to increased ratings for left knee disability 
and for hypertension. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. After reviewing the record, the Board finds that VA 
has met that duty.

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his left knee arthritis and hypertension disabilities, the 
veteran filed a notice of disagreement contesting the initial 
ratings assigned.  The RO furnished the veteran a statement 
of the case and supplemental statements of the case that 
addressed the initial ratings assigned including notice of 
the criteria for higher ratings, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done.  See 
38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  Therefore, 
under these circumstances, VA also fulfilled its obligation 
to advise and assist the veteran throughout the remainder of 
the administrative appeals process with respect to the 
increased initial rating claims, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA fulfilled its duty to assist him in obtaining the 
identified and available evidence necessary to substantiate 
his claims. Not only did he submit a substantial amount of 
evidence reflecting his treatment by private practitioners, 
as well as VA, he submitted lay statements in his behalf. In 
March 2006, he also testified at a hearing before the 
undersigned Acting Veterans Law Judge. Moreover, he was 
examined by VA on several occasions to determine the extent 
of impairment due to his service-connected left knee 
arthritis disability and to his service-connected 
hypertension. In sum, he has had a meaningful opportunity to 
participate in the development of his appeal. He has not 
identified any outstanding evidence necessary to support his 
claim; and there is no evidence of any VA error in notifying 
or assisting the veteran that reasonably affects the fairness 
of this adjudication or otherwise results in prejudice to the 
veteran. Accordingly, the Board will proceed to the merits of 
the appeal.


Analysis

The veteran seeks increased ratings for his service-connected 
left knee arthritis and for his service-connected 
hypertension. As noted above, the veteran's claims stem from 
the submission by the veteran of a notice of disagreement 
taking exception with the initial ratings assigned by the RO 
after a grant of service connection. See Fenderson v. West, 
12 Vet. App. 119, 127 (1999). Accordingly, consideration must 
be given to the possibility of staged ratings during the 
entire time period covered by the appeal. Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Left Knee Arthritis

The ratings for the veteran's service-connected left knee 
arthritis reflect different levels of impairment for various 
periods of time. Having carefully considered the claim in 
light of the record and the applicable law, the Board finds 
that for each period of time, the manifestations of the 
veteran's left knee disability meet or more nearly reflect 
the criteria for the ratings assigned. Accordingly, the 
current ratings will be confirmed and continued, and the 
appeal will be denied.

Arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71a, Diagnostic Code 5003. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261. A 10 
percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees. A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees. A 30 
percent rating is warranted when flexion is limited to 
15 degrees or when extension is limited to 20 degrees. 

For the period prior to March 3, 2004, when a separate 30 
percent rating became effective for service connection for 
instability of the left knee, 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5257 was potentially available to rate the veteran's 
left knee disability. Under that code, a 10 percent rating 
was warranted for slight impairment, manifested by recurrent 
subluxation or lateral instability. A 20 percent rating was 
warranted for moderate impairment, while a 30 percent rating 
was warranted for severe impairment. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

August 24, 1992 through January 6, 1997

A 10 percent rating is currently in effect for left knee 
arthritis for the period from August 24, 1992 through January 
6, 1997. During that time, the veteran complained of pain, 
instability, swelling, and crepitus. The range of left knee 
motion measured during a VA examination in December 1992 and 
during VA outpatient treatment in May 1996 was at least zero 
to 120 degrees. The evidence was negative for weakened 
movement, excess fatigability, and/or incoordination, as well 
as any effect of the veteran's left knee disability on his 
ordinary activity. Indeed, there was no evidence of atrophy, 
deformity, heat, or discoloration. Such findings did not meet 
or more nearly reflect the criteria for a schedular rating in 
excess of 10 percent rating under 38 C.F.R. §4.71a, 
Diagnostic Codes 5003, 5260, or 5261. 

The Board further notes that the medical evidence during this 
time period did not reflect that the veteran was found to 
have instability of the left knee. The December 1992 VA 
examination report and the May 1996 VA outpatient record 
indicated that the veteran had no instability or subluxation 
of the left knee. Consequently, he was not entitled to a 
separate compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Accordingly, a rating in excess of 10 percent is not 
warranted for the period from August 24, 1992 through January 
6, 1997.

March 1, 1997 through November 16, 2002

On January 1, 1997, the veteran underwent arthroscopic 
surgery on his left knee. A 100 percent rating was then 
assigned through February 28, 1997, to reflect his level of 
left knee disability during his period of convalescence. 
Effective March 1, 1997, his 10 percent schedular rating was 
restored through November 16, 2002. During that period of 
time, the veteran continued to complain of left knee pain and 
swelling, as well as locking and instability and difficulty 
negotiating steps. Lay statements submitted on his behalf 
generally supported his claim of increased left knee 
disability, and treatment records showed that knee 
replacement was being considered. 

Despite the veteran's complaints, the objective 
manifestations remained generally consistent with those set 
forth during the period from August 24, 1992 through January 
6, 1997. The record remained negative for competent evidence 
of weakened movement, excess fatigability, and/or 
incoordination, as well as any effect of the veteran's left 
knee disability on his ordinary activity. The record also 
remained negative for competent evidence of atrophy, 
deformity, heat, or discoloration. During a VA examination in 
July 1997, the veteran demonstrated a range of left knee 
motion from 10 degrees to 90 degrees. Though slightly reduced 
from that noted during previous treatment and examinations, 
that range of motion did not meet or more nearly reflect the 
criteria for a rating in excess of 10 percent. Indeed, the 
Board finds that for the period from March 1, 1997, through 
November 16, 2002, the manifestations of the veteran's 
service-connected left knee disability continued to meet or 
more nearly reflect the criteria for a 10 percent schedular 
rating under the applicable diagnostic codes. 38 C.F.R. 
§4.71a, Diagnostic Codes 5003, 5260, or 5261. 

The Board further notes that the medical evidence during this 
time period did not reflect that the veteran was found to 
have instability of the left knee. The July 1997 VA examiner 
specifically stated that no instability of the left knee was 
demonstrated. Consequently, he was not entitled to a separate 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Accordingly, a rating in excess of 10 percent is not 
warranted for the period from March 1, 1997 through 
November 16, 2002.

The Period Since April 1, 2003

On November 17, 2002, the veteran again underwent 
arthroscopic surgery on his left knee and received a 100 
percent disability rating during his period of convalescence. 
Effective April 1, 2003, the RO assigned the veteran a 20 
percent rating for his left knee arthritis. 

Since April 1, 2003, the evidence, including VA examinations 
performed in February 2003, August 2004, and August 2007, and 
a November 2003 treatment record from J. D. L, M.D., show 
that the veteran complained of pain, instability, swelling, 
crepitus, limitation of motion, and daily flareups. That 
evidence shows that he has at least 30 degrees of left knee 
flexion. Although the report of the August 2007 VA 
examination shows that the veteran is able to extend his of 
left knee to -50 degrees, the preponderance of the evidence 
shows that he is able to extend his knee fully, i.e. to zero 
degrees. While the veteran reportedly walks with a limp, the 
evidence, such as the report of his February 2003 VA 
examination, shows no abnormal shoe wear, and during his 
March 2006 hearing on appeal, he denied the use of a cane. 
Despite his report of flareups, the veteran demonstrated no 
left knee fatigue, incoordination, or weakness with repeated 
use. Indeed, the evidence remained negative for associated 
atrophy, deformity, heat, or discoloration. 

During the veteran's February 2003 VA examination, it was 
noted that he had been unable to engage in his usual 
occupation of construction. However, as noted above, the 
rating schedule is not job specific. Although he was 
reportedly unable to participate in prolonged walking, stair 
climbing, vacuuming, gardening, pushing a lawnmower, or 
taking out the trash, he was able to shop and drive a car, as 
well as perform the essential activities of daily living such 
as brushing his teeth, cooking, showering, and dressing. Such 
circumstances and manifestations are contemplated by the 
veteran's current 20 percent evaluation for arthritis of the 
left knee. 

The Board further notes that the medical evidence prior to 
March 3, 2004, the date that the veteran was awarded a 
separate compensable rating for instability of the left knee, 
did not reflect that the veteran was found to have 
instability of the left knee. The February 2003 VA examiner 
stated that tests for instability of the left knee were 
negative. Consequently, he was not entitled to a separate 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, prior to March 3, 2004.

Accordingly, an initial rating in excess of 20 percent for 
left knee arthritis from April 1, 2003 is not warranted.

Hypertension

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101. A 10 percent rating is warranted when 
the diastolic pressure is predominantly 100 or more, or; when 
the systolic pressure is predominantly 160 or more. 
A 10 percent rating is also warranted when the veteran has a 
history of a diastolic pressure of 100 or more and requires 
continuous medication for control. A 20 percent rating is 
warranted for hypertension, manifested by a diastolic 
pressure of predominantly 110 or more or a systolic pressure 
of 200 or more. 

While there are rare reports of diastolic pressure as high as 
110, such as on the December 1992 VA examination report, the 
majority of the evidence shows that the veteran's 
hypertension is well-controlled by medication. Indeed, there 
are no systolic readings as high as 200, and the majority of 
the evidence (e.g., records from the veteran's private 
physician, Z. A. K., M.D., dated from November 2003 through 
November 2006; and the veteran's VA treatment records dated 
through September 2007) show that the veteran's diastolic 
readings are predominately below 90 and that his systolic 
readings are below 160. Accordingly, the veteran has not met 
the criteria for a rating in excess of 10 percent at any time 
since the grant of service connection and therefore an 
initial rating in excess of 10 percent for hypertension is 
not warranted.  

During his March 2006 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that, but for the 
medication, his hypertension would be much worse and that he 
is therefore entitled to a higher disability rating. In 
effect, the veteran would have the Board read into the rating 
schedule a requirement that his hypertension be evaluated 
while he is not under medication. This argument, however, 
must fail because there is no requirement in the rating 
schedule to do so. In effect, such an evaluation would 
require the Board to establish its own requirements. Cf. 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (In the 
evaluation of schedular evaluations, VA may only consider 
factors as enumerated in the rating criteria.). Accordingly, 
the veteran's argument is of no force or effect in his claim 
for a higher rating for hypertension.

Extraschedular Consideration

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of extraschedular ratings for the veteran's 
left knee arthritis and hypertension. The evidence, however, 
does not show such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards in rating these disabilities. 
38 C.F.R. § 3.321(b)(1) (2008). Rather, the record shows that 
the manifestations of his left knee arthritis and 
hypertension are contemplated by the regular schedular 
standards. It must be emphasized that the disability ratings 
are not job specific. They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee, for the period from August 24, 
1992 through January 6, 1997, is denied.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee, for the period from March 1, 1997 
through November 16, 2002, is denied.

Entitlement to an initial rating in excess of 20 percent for 
arthritis of the left knee, effective April 1, 2003, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.



______________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


